DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
The examiner notes that Claims 8 and 11 depend on Claim 6.  However, Claim 7 is independent and Claims 9 and 10 both (directly or indirectly) depend on Claim 7.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5, 7, and 9 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aghara et al. (U.S. PG Pub 2017/0344107).

Regarding Claim 1, Aghara et al. teaches a method for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13), comprising: 
determining position information (Figure 4, Element 405.  Paragraph 57) of a center point (Paragraph 14) of a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) according to a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30); 
performing position information matching (Figure 4, Element 407.  Paragraph 58) between the position information of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) and position information of a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) optical axis of a VR device (Figure 3A, Element 100.  Paragraph 16); and 


Regarding Claim 2, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 1 (See Above), wherein the determining the position information of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) according to the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) comprises: performing image processing (Paragraphs 27 - 30) on the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) to determine position information of a center point (Paragraph 14) of a left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and position information of a center point (Paragraph 14) of a right eye pupil (Figure 3B, Element 312B.  Paragraph 49).

Regarding Claim 3, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 2 
determining a first deviation (Paragraph 58) according to the position information of the center point (Paragraph 14) of the left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and position information of a left lens (Figure 3B, Element 343A.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16); 
determining a second deviation (Paragraph 58) according to the position information of the center point (Paragraph 14) of the right eye pupil (Figure 3B, Element 312B.  Paragraph 49) and position information of a right lens (Figure 3B, Element 343B.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16); and 
determining the matching result (Figure 4, Element 409.  Paragraph 58) is inconsistent, if a difference between the first deviation (Paragraph 58) and the second deviation (Paragraph 58) is not equal to 0 (Paragraph 89).

Regarding Claim 4, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 3 (See Above), further comprising: 

if the difference by subtracting the first deviation (Paragraph 58) from the second deviation (Paragraph 58) is less than 0, determining that the interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is less than the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch; 
wherein the interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is a distance between the center point (Paragraph 14) of the left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and the center point (Paragraph 14) of the right eye pupil (Figure 3B, Element 312B.  Paragraph 49); 
the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch is a distance between the left lens (Figure 3B, Element 343A.  Paragraph 44) optical axis and the right lens (Figure 3B, Element 343B.  Paragraph 44) optical axis.

Regarding Claim 5, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 3 (See Above), wherein when the matching result (Figure 4, Element 409.  Paragraph 58) is inconsistent, the adjusting the lens (Figure 3B, Elements 343A and 343B.  Paragraph 
if the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) is greater than a distance of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), determining a first adjustment distance (Paragraph 49), wherein the first adjustment distance (Paragraph 49) is a distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch needed to be reduced, and reducing the distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch according to the first adjustment distance (Paragraph 49); or 
if the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) is less than the distance of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), determining a second adjustment distance (Paragraph 49), wherein the second adjustment distance (Paragraph 49) is a distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch needed to be increased, and increasing the distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch according to the second adjustment distance (Paragraph 49).

Regarding Claim 7, Aghara et al. teaches an apparatus for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13), comprising: a camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module, a processor (Figure 5, Element 510.  Paragraph 60), a memory (Figure 5, Element 520.  Paragraph 60) and a drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49); the processor (Figure 5, Element 510.  Paragraph 60) is respectively connected to the memory (Figure 5, Element 520.  Paragraph 60), the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module, and a drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49); wherein the memory (Figure 5, Element 520.  Paragraph 60) stores a program for realizing a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) adjustment, and the processor (Figure 5, Element 510.  Paragraph 60) executes the program for realizing the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) adjustment stored in the memory (Figure 5, Element 520.  Paragraph 60); 
the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is configured to take a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) and send the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) to the processor (Figure 5, Element 510.  Paragraph 60); 
the processor (Figure 5, Element 510.  Paragraph 60) is configured to when receives the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) sent by the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module, call the program stored in the 
the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49) is configured to adjust a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) according to the adjustment instruction (Figure 4, Element 409.  Paragraph 58), such that a position of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16) matches a position of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49).

Regarding Claim 9, Aghara et al. teaches the apparatus for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 7 (See Above), wherein when the processor (Figure 5, Element 510.  Paragraph 60) calls the program stored in the memory (Figure 5, Element 520.  Paragraph 60), the processor (Figure 5, Element 510.  Paragraph 60) is specifically configured to: 
determine a first deviation (Paragraph 58) according to position information of a center point (Paragraph 14) of a left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and position information of a left lens (Figure 3B, Element 343A.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16); 
determine a second deviation (Paragraph 58) according to position information of a center point (Paragraph 14) of a right eye pupil (Figure 3B, Element 312B.  Paragraph 49) and position information of a right lens (Figure 3B, Element 343B.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16); and 
a matching result (Figure 4, Element 409.  Paragraph 58) is inconsistent, if a difference between the first deviation (Paragraph 58) and the second deviation (Paragraph 58) is not equal to 0 (Paragraph 89); 
if a difference by subtracting the first deviation (Paragraph 58) from the second deviation (Paragraph 58) is greater than 0, determine that an interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is greater than the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch; and 
if the difference by subtracting the first deviation (Paragraph 58) from the second deviation (Paragraph 58) is less than 0, determine that the interpupillary distance 
wherein the interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is a distance between the center point (Paragraph 14) of the left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and the center point (Paragraph 14) of the right eye pupil (Figure 3B, Element 312B.  Paragraph 49); 
the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch is a distance between the left lens (Figure 3B, Element 343A.  Paragraph 44) optical axis and the right lens (Figure 3B, Element 343B.  Paragraph 44) optical axis.

Regarding Claim 10, Aghara et al. teaches the apparatus for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 9 (See Above), wherein: 
the processor (Figure 5, Element 510.  Paragraph 60) is further configured to determine a first adjustment distance (Paragraph 49) when determining that the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) is greater than a distance of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), wherein the first adjustment distance (Paragraph 49) is a distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch needed to be reduced, and send the adjustment instruction (Figure 4, Element 409.  Paragraph 
the processor (Figure 5, Element 510.  Paragraph 60) is further configured to determine a second adjustment distance (Paragraph 49) when determining that the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) is less than the distance of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), wherein the second adjustment distance is a distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch needed to be increased, and send the adjustment instruction (Figure 4, Element 409.  Paragraph 58) to the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49), such that the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49) drives the right lens (Figure 3B, Element 343B.  Paragraph 44) and the left lens (Figure 3B, Element 343A.  Paragraph 44) to move away from each other by the second adjustment distance (Paragraph 49) according to the adjustment instruction (Figure 4, Element 409.  Paragraph 58) comprising the second adjustment distance (Paragraph 49).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. PG Pub 2017/0344107) in view of Nakamura (U.S. PG Pub 2015/0286076).

Regarding Claim 6, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 3 (See Above), wherein: a position of a geometric center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) is used to indicate a camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) position, a recognized position of a center point (Paragraph 14) of a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) is used to indicate the 
Aghara et al. is silent with regards to the position being the pixel position and a quantity being a quantity of pixel points.
Nakamura teach the position being the pixel position and a quantity being a quantity of pixel points Figure 7.  Paragraph 63).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the automatic view adjustments of Aghara et al. with the pixel measurements of Nakamura.  The motivation to modify the teachings of Aghara et al. with the teachings of Nakamura is to provide pupil detection is specified accurately, as taught by Nakamura (Paragraph 35).

Regarding Claim 8, Aghara et al. in view of Nakamura teach the apparatus for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 6 (See Above).  Aghara et al. teach wherein the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is provided below and outside (Seen in Figure 3B) a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) of the VR device (Figure 3A, Element 100.  Paragraph 16), the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is located directly below (Seen in Figure 3B) an optical axis of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44), the .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. PG Pub 2017/0344107) in view of Nakamura (U.S. PG Pub 2015/0286076) in view of Wilson (U.S. PG Pub 2017/0140223).

Regarding Claim 11, Aghara et al. in view of Nakamura teach the apparatus for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 6 (See Above).  Aghara et al. teach wherein the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is disposed between (Seen in Figure 3B) the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) and a display screen (Figure 3b, Element 313.  Paragraph 46) of the VR device (Figure 3A, Element 100.  Paragraph 16).
Aghara et al. is silent with regards to relative positions of the camera module and the lens and the display screen are fixed, which are connected into an integral structural module, a semi-transparent semi-reflecting lens is provided between the lens and the 
Wilson teach relative positions of the camera (Figure 7, Element 12.  Paragraph 34) module and the lens (Figure 7, Element 11.  Paragraph 33) and the display screen (Figure 7, Element 14.  Paragraph 35) are fixed, which are connected into an integral structural module, a semi-transparent semi-reflecting lens (Figure 7, Element 13.  Paragraph 35) is provided between the lens (Figure 7, Element 11.  Paragraph 33) and the display screen (Figure 7, Element 14.  Paragraph 35), the camera (Figure 7, Element 12.  Paragraph 34) module and the semi-transparent semi-reflecting lens (Figure 7, Element 13.  Paragraph 35) are oppositely disposed (Seen in Figure 7), and the camera (Figure 7, Element 12.  Paragraph 34) module collects the human eye image (Figure 7, Element 10.  Paragraph 34) reflected by the human eye (Figure 7, Element 10.  Paragraph 34) on the semi-reflecting lens (Figure 7, Element 13.  Paragraph 35) through the lens (Figure 7, Element 11.  Paragraph 33).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the automatic view adjustments of Aghara et al. and the pixel measurements of Nakamura with the lens and camera placement of Wilson.  The motivation to modify the teachings of Aghara et al. and Nakamura with the teachings of Wilson is to reduce the amount of space needed in front of the head which will miniaturize the device, as taught by Wilson (Paragraph 16).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Travers (U.S. PG Pub 2007/0153374) discloses a binocular display that corrects for interpupillary distances.
Stafford (U.S. PG Pub 2014/0274391) discloses inter-pupillary distance adjustments.
Lin et al. (U.S. PG Pub 2018/0348860) disclose an immersive headset system that includes a sensor for determining an interpupillary distance value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625